DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 8, 10, 16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2009-508665A.
It is to be noted that the exact locations of pertinent text (set forth below) is not easily identifiable due to the lack of paragraph or column and line numberings and due to the fact that the text is in Japanese.  The pertinent areas of text (set forth below) are from the English translation of the text. 
With respect to claim 1, JP 2009-508665A disclose a controller 190 configured to: 
receive operating limits “operating…range” of a product dispensing apparatus (Figures 1-15); 
receive an application rate “product flow rate” of the product dispensing apparatus (Figures 1-15); 
determine a forward speed range “simply determines the velocity of the liquid… forward”, based upon operating…range” of the product dispensing apparatus and on the application rate “product flow rate”; and 
generate display information “a display device, such as a monitor, to allow visual presentation of data to the user. More specifically, the display device provides presentations such as illustrative user interfaces, application software data, and multimedia presentations, for example” for to provide a visual representation “a display device, such as a monitor, to allow visual presentation of data to the user. More specifically, the display device provides presentations such as illustrative user interfaces, application software data, and multimedia presentations, for example” necessarily of the forward speed range “simply determines the velocity of the liquid… forward” to an operator.
As to claim 2, the operating limits “operating…range” necessarily comprise a minimum operating limit and a maximum operating limit.
Regarding claims 4, 16 and 20 the product dispensing apparatus (Figures 1-15) comprises a plurality of product sources “plurality of…vessels”, wherein each one product source necessarily has associated therewith a respective metering module arranged to control a flow rate of product “product flow rate”  necessarily from a product source (Figures 1-15) to at least one product dispensing unit (Figures 1-15), wherein the controller 190 is further necessarily configured to concurrently receive a plurality of application rates “product flow rate” of the metering modules; and determine the forward speed range “simply determines the velocity of the liquid… forward” necessarily based upon the plurality of application rates “product flow rate”.
With respect to claim 8, the controller 190 is necessarily configured to receive the current application rate “product flow rate” from a user interface device “Further, the data obtained by the above devices may be transmitted by any method or protocol known to those skilled in the art including Wi-Fi (802.11), mobile phone, infrared, Bluetooth, or satellite communications. Can do”.
With respect to claim 10, JP 2009-508665A disclose a product application system (Figures 1-15) comprising:
a controller 190;
a product dispensing apparatus (Figures 1-15) including a metering module (Figures 1-15) in communication with the controller 190 and configured to control a flow rate of product “product flow rate” from a product source (Figures 1-15) to at least one product dispensing unit (Figures 1-15); 
a display device “a display device, such as a monitor, to allow visual presentation of data to the user. More specifically, the display device provides presentations such as illustrative user interfaces, application software data, and multimedia presentations, for example” in communication with the controller 190; 
wherein the controller 190 is configured to: 
receive operating limits “operating…range” of the product dispensing apparatus (Figures 1-15); 
receive an application rate “product flow rate” of the product dispensing apparatus (Figures 1-15); and 
determine a forward speed range “simply determines the velocity of the liquid… forward” based upon the operating limits “operating…range” and on the application rate “product flow rate”; and 
wherein the display device “a display device, such as a monitor, to allow visual presentation of data to the user. More specifically, the display device provides presentations such as illustrative user interfaces, application software data, and multimedia presentations, for example” is confiqured to provide a visual representation “a display device, such as a monitor, to allow visual presentation of data to the user. More specifically, the display device provides presentations such as illustrative user interfaces, application software data, and multimedia presentations, for example” of the forward speed range “simply determines the velocity of the liquid… forward”.
With respect to claim 10, JP 2009-508665A disclose a method of controlling an input application system (Figures 1-15), the method comprising:
receiving operating limits “operating…range” of a product dispensing apparatus (Figures 1-15);
receiving an application rate “product flow rate” of the product dispensing apparatus (Figures 1-15);
determining a forward speed range “simply determines the velocity of the liquid… forward” based upon the operating limits “operating…range” and on the application rate “product flow rate”; and
displaying “a display device, such as a monitor, to allow visual presentation of data to the user. More specifically, the display device provides presentations such as illustrative user interfaces, application software data, and multimedia presentations, for example” a visual representation “a display device, such as a monitor, to allow visual presentation of data to the user. More specifically, the display device provides presentations such as illustrative user interfaces, application software data, and multimedia presentations, for example” of the forward speed range to an operator of the application machine (Figures 1-15).

Allowable Subject Matter
Claims 3, 5-7, 9, 11-15, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993. The examiner can normally be reached Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



June 9, 2022